Citation Nr: 0000546	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The appellant had recognized guerrilla service from June 1945 
to September 1945 and served with the regular Philippine Army 
from September 1945 to February 1946

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the Department 
of Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO), which determined that new and material evidence to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.

In October 1998, the RO received additional evidence 
consisting of statements and affidavits reflecting treatment 
in May 1950 for pulmonary tuberculosis, the results of 
fluoroscopic examinations from May 1951 to November 1958, 
treatment for pulmonary tuberculosis from December 1957 to 
June 1958, and the results of chest x-ray examinations dated 
from July 1948 to December 1957.  The appellant's 
representative has submitted a statement waiving RO 
consideration of this additional evidence.  Accordingly, the 
evidence has been considered by the Board in this decision.



FINDINGS OF FACT

1.  In a March 1978 decision, the Board determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for pulmonary 
tuberculosis.  The appellant was notified of the decision, he 
did not appeal, and such became final.

2.  Additional evidence submitted since the Board's March 
1978 decision does not bear directly and substantially upon 
the specific matter under consideration and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the Board's March 1978 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the appellant's original claims folder has been lost and 
subsequently rebuilt.  It appears that some of the original 
documents relating to the appellant's claim may have been 
with the lost file; however, copies of previous Board 
decisions are in the reconstructed claims folder.  The Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Factual Background

A radiology report dated in 1948 reflects that a July 1946 x-
ray revealed old pleurisy with pleural thickening in the 
right lung and obliteration of the costophrenic angle.  The 
report also reflects an August 1948 x-ray, which revealed old 
pleural thickening in the right lung with obliteration of the 
costophrenic angle.

A July 1948 statement from an infirmary officer reflects that 
the appellant was examined and found to have signs of disease 
in the right lung.  It was noted that it was thought to be 
pulmonary tuberculosis, but that had not been confirmed.  

In an August 1952 decision, the Board determined that 
pulmonary tuberculosis existed prior to enlistment and was 
not aggravated by service.  Service connection for pulmonary 
tuberculosis with pleurisy was denied.  The decision notes 
that the report of an examination prior to acceptance for 
service, if made, was lost or destroyed as a result of the 
war.  An affidavit dated in February 1950 was noted as 
containing information that the appellant had been examined 
in December 1945 and found to have symptoms of tuberculosis.  
The decision also references a February 1946 x-ray report 
which showed pulmonary tuberculosis, reinfection type, 
moderately advanced, in both upper lung fields with activity 
undetermined.  

In a July 1957 decision, the Board determined that the 
evidence did not warrant any change in the Board's prior 
decision and a grant of service connection for pulmonary 
tuberculosis was not warranted.  The Board noted that the 
appellant had submitted a copy of a purported report of 
examination by the Philippine Army dated in February 1946 
which showed the lungs as normal and a chest x-ray as 
negative. 

In an August 1965 decision, the Board determined that no new 
factual basis demonstrating entitlement to service connection 
for pulmonary tuberculosis with pleurisy had been presented.  

A x-ray examination report dated in August 1971 reflects an 
impression of minimal pulmonary tuberculosis, bilateral with 
bronchiectatic changes more on the right lower lung field.  

A x-ray examination report dated in July 1976 reflects an 
impression of peri-apical capping on the right, probably 
secondary to pulmonary tuberculosis, and bilateral 
pneumonitis.

A March 1978 decision of the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for pulmonary 
tuberculosis.

The evidence submitted since the Board's March 1978 decision 
consist of an x-ray report dated in 1987, a February 1997 
radiology report, and statements and affidavits reflecting 
treatment in May 1950 for pulmonary tuberculosis, the results 
of fluoroscopic examinations from May 1951 to November 1958, 
treatment for pulmonary tuberculosis from December 1957 to 
June 1958, and the results of chest x-ray examinations dated 
from July 1948 to December 1957, which were received by the 
RO in October 1998.  

A x-ray report dated in 1987 reflects impressions of minimal 
pulmonary tuberculosis, bilateral basal chronic pneumonitis, 
and probable cardiomegaly.  

A radiology report dated in February 1997 reflects 
impressions of pneumonia in both lower lung fields, mild 
cardiomegaly, and pleural plaques.

In October 1998 the RO received a statement from the 
Department of Health for the Republic of the Philippines 
reflecting treatment in May 1950 for pulmonary tuberculosis 
and cervical lymphadenitis.  It was also noted that the 
veteran was first seen for a consultation in August 1949.

In October 1998 the RO also received the results of 
fluoroscopic examinations performed at a Philippine 
tuberculosis clinic from May 1951 to November 1958.  The 
examinations showed moderate infiltration in the right 
hemithorax and a clear left hemithorax in May 1951.  
Subsequent examinations dated in December 1952 and May 1955 
showed slight infiltration in the right hemithorax and a 
clear left hemithorax.  Slight bilateral infiltration was 
shown on examinations dated in December 1957 and November 
1958.

An affidavit reflecting treatment for pulmonary tuberculosis 
from December 1957 to June 1958 was received by the RO in 
October 1998.  

An additional affidavit received by the RO in October 1998 
enumerates the results of chest x-ray examinations dated from 
July 1948 to December 1957.  It was also noted that the 
appellant was treated for pulmonary tuberculosis from July 
1948 to August 1948.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant and other 
sources, and has advised the appellant of the status of his 
claim in the statement of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), that duty arises where 
the appellant has reported the existence of evidence which 
could serve to re-open a claim.  As no such evidence has been 
identified in the instant case, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The appellant contends that new and material evidence has 
been presented to warrant service connection for pulmonary 
tuberculosis.  The appellant further contends that his lungs 
were normal prior to his active service and that he developed 
pulmonary tuberculosis as a result of his military service.

The February 1997 radiology report, the x-ray report dated in 
1987, and the statements and affidavits received by the RO in 
October 1998 are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
or aggravation of pulmonary tuberculosis as a result of 
service.  This evidence reflects treatment for pulmonary 
tuberculosis since 1948, but it does not demonstrate a nexus 
between the appellant's pulmonary tuberculosis and any 
incident of service.  The evidence does not speak to the 
appellant's health prior to service or the aggravation of 
pulmonary tuberculosis during service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in that it does not tend to show that the appellant's 
pulmonary tuberculosis was incurred in or aggravated by 
service, or is otherwise attributable to service.  38 C.F.R. 
§ 3.156(a).




ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis, service connection remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

